Citation Nr: 0844491	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for tension headaches.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disability manifested by uncontrolled trembling spells, to 
include seizures, fainting spells, dizziness, labyrinthitis, 
convulsions, and other unspecified neurological symptoms due 
to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 
1992.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

At the hearing, the veteran testified that he stopped working 
at his family's store because of being bedridden for extended 
periods of time.  The Board interprets this testimony as 
raising a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This issue is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
headaches have been manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  The RO initially denied service connection for PTSD in a 
January 2003 rating decision.  The veteran did not appeal and 
that decision became final.

3.  Evidence relevant to PTSD received since the January 2003 
rating decision is new, material, and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran did not engage in combat with the enemy.  

5.  The weight of the competent evidence supports a diagnosis 
of PTSD; the evidence establishes in-service incurrence of a 
stressful event; and the competent medical evidence shows a 
nexus between the currently diagnosed PTSD and the stressful 
events in service.

6.  By a decision dated in June 2003, the Board denied the 
veteran's claim for entitlement to service connection for 
uncontrolled trembling spells.

7.  Evidence relevant to uncontrolled trembling spells 
received since the June 2003 Board decision is not cumulative 
of evidence previously considered, or does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A rating of 50 percent, but no higher, is warranted for 
tension headaches. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 
8100 (2008).

2.  The evidence submitted since the January 2003 rating 
decision denying service connection for PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2008).

4.  New and material evidence having not been received, the 
claim for service connection for a disability manifested by 
uncontrolled trembling spells, to include seizures, fainting 
spells, dizziness, labyrinthitis, convulsions, and other 
unspecified neurological symptoms due to undiagnosed illness 
is not reopened. 38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Tension Headaches

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Here, the veteran's tension headaches have been rated as 30 
percent disabling pursuant to DCs 8881-8100 for migraine 
headaches.  For a rating in excess of 30 percent for migraine 
headaches, the evidence must show:

Migraines with very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability (50 percent).  

In a July 2005 VA neurological examination report, the 
veteran subjectively complained of experiencing headaches 
approximately two to three days per week, which were 
alleviated with dextropropoxyphene within 30 to 60 minutes.  
These headaches were described as tension headaches 
consisting of bilateral temporal area pain.  At his September 
2008 Board hearing, he testified that he experienced these 
headaches on a daily basis and relieved them with over-the-
counter Tylenol or sleep since VA no longer prescribed him 
dextropropoxyphene.  

VA treatment records show a worsening of the veteran's 
headaches, and indicated that he was considering seeing a 
private medical provider to obtain narcotic or opiate 
painkillers.  When he was still employed, he had to retreat 
to a cot while on the job due to his headaches, which is 
suggestive of prostrating attacks productive of severe 
economic inadaptability.  VA treatment records dated in March 
2006 indicated that the headaches have not been as severe 
since he began electroshock therapy.

Given the severity and frequency of the veteran's tension 
headaches, the Board finds that a 50 percent rating, the 
maximum schedular rating possible for headaches under DC 
8100, is warranted.  There are no other relevant diagnostic 
codes for consideration.

II.  New and Material Evidence for PTSD

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the veteran filed 
his claim in June 2004, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the RO denied a claim for PTSD in January 2003 
because his diagnosis was not based on a verified stressor.  
Notice was mailed to the veteran in January 2003.  He filed a 
notice of disagreement in July 2003, but did not file a 
substantive appeal within 60 days of receipt of the statement 
of the case or within one year of the adverse rating 
decision.  Therefore, the January 2003 rating decision is 
final and represents the last final disallowance of 
entitlement to service connection for PTSD. 

In June 2004, the veteran again filed a claim for PTSD.  New 
evidence received since the January 2003 rating decision 
includes a June 2003 letter from his platoon sergeant.  The 
letter explained that they were attached to Medical Troop 
2ACR, regimental support squadron, and that they worked in 
the motor pool in Iraq assisting medics in the placement of 
dead and injured Iraqis.  

The veteran was also afforded a VA PTSD examination in July 
2007.  He was diagnosed with PTSD and major depressive 
disorder.  The examiner opined that these psychiatric 
conditions appeared to be associated with the veteran's in-
service experience of providing care to wounded Iraqis and 
seeing the bodies of dead Iraqis following the cease-fire 
agreement in 1991.    

Based on this evidence, the Board finds that the claim should 
be reopened.  The Board is compelled to presume the 
credibility of the platoon sergeant's statement for purposes 
of new and material evidence.  Therefore, this statement 
establishes a fact not previously supported by the record, 
i.e. independent corroboration of one of the veteran's 
claimed stressors.  This previously unestablished evidence is 
sufficient to reopen the claim.  

III.  Service Connection for PTSD

Having determined that new and material evidence has been 
provided with respect to the veteran's claim for service 
connection for PTSD, the Board will now determine whether 
service connection is warranted for PTSD.  

Under the relevant law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d),(f) 
(2008); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the veteran must corroborate his testimony 
by credible supporting evidence.  See Stone v. Nicholson, 480 
F.3d 1111 (2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements"); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that he actually engaged the enemy in combat.  VAOPGCPREC 12-
99.  His DD Form 214 does not reflect that he received any 
awards, citations, or decoration denoting having served in 
combat.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

The veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his active duty service in Iraq in 1991.  
Specifically, he reported that he had to (1) prepare for 
ambushes, (2) assist medics with delivering medical aid to 
dead and injured Iraqis, (3) drive through mine fields, and 
(4) endure hungry Iraqis begging him for food.  

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment.  At the time of his separation examination in 
April 1992, the psychiatric evaluation was normal.  

In this case, the veteran had active duty service from August 
1989 to May 1992, including service in the Persian Gulf from 
December 1990 to April 1991.  His DD Form 214 and service 
personnel records show that his military occupational 
specialty was an equipment records and parts specialist, and 
that he earned the National Defense Service Medal, Southeast 
Asia Service Medal, and Kuwait Liberation Medal.  His 
campaigns included Defense of Saudi Arabia, Liberation & 
Defense of Kuwait, and Southwest Asia Ceasefire.  

Significantly, service personnel records indicate that the 
veteran was attached to the Medical Troop of the Regimental 
Support Squadron in the Second Armored Calvary Regimen upon 
his deployment to Southeast Asia in December 1990.  This 
corroborates his own statements and testimony as well as the 
June 2003 letter from his platoon sergeant.  

In his statements and testimony, the veteran describes seeing 
many injured and dead Iraqis.  Although he concedes he was 
not a medic and did not receive a medical badge, he contends 
that in the aftermath of the Iraqi invasion, soldiers were 
not limited to their military occupational specialties and 
served in whatever capacity was required.  After a ceasefire 
was declared on February 28, 1991, the veteran alleged that 
his unit moved into Iraq from Kuwait and assisted the medics 
who were treating Iraqi casualties for approximately one 
week.  He reported having to separate the dead from the 
grievously wounded in separate rows.  

In a letter dated in June 2003, the veteran's platoon 
sergeant corroborated his account of these events.  He 
indicated that their unit made two stops in Iraq following 
the February 1991 ceasefire: one stop to destroy enemy 
bunkers and a second stop to assist Iraqis with medical aid.  
He described that they unloaded the dead and injured as they 
arrived, and performed simple first aid such as setting 
broken bones and stopping the bleeding of open wounds.  As 
indicated previously, these accounts are supported by the 
fact that the veteran was attached to Medical Troop of the 
Regimental Support Squadron in the Second Armored Calvary 
Regimen.  

Based on this evidence, the Board finds that the reported in-
service stressful event of assisting medics in the treatment 
of injured and dead Iraqis been verified.  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that the reported stressor occurred; therefore, 
the stressful events are considered verified by the evidence 
of record.  

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board will consider whether the veteran has a 
current diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and an in-service stressor. 

In a June 2002 VA psychiatric examination report, the 
examiner diagnosed the veteran with chronic PTSD with 
moderate symptoms and recurrent major depressive disorder 
with moderate symptoms.  Similarly, in a June 2007 VA PTSD 
examination report, the examiner diagnosed with veteran with 
PTSD and major depressive disorder, both with severe 
symptoms.  The examiner opined that the veteran's psychiatric 
disorders were associated with providing care to wounded 
Iraqis and seeing the bodies of dead Iraqis after the 
ceasefire  

Additionally, VA treatment records reflect a history of 
psychiatric symptoms, including nightmares, restless 
sleeping, psychomotor retardation, concentration problems, 
and weight loss that were indicated by treating professionals 
to be PTSD symptoms.  Therefore, the record reflects a 
competent medical diagnosis of PTSD that has been related, at 
least in part, to the verified in-service stressful events 
during the veteran's service in Southeast Asia.  

In sum, the record shows verified in-service stressful 
events, a diagnosis of PTSD, and medical evidence 
establishing a link between current symptoms and verified in-
service stressors.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed PTSD was incurred in 
service.  

IV.  New and Material Evidence for Uncontrolled Trembling 
Spells

The veteran also seeks service connection for uncontrolled 
trembling spells, to include seizures, fainting spells, 
dizziness, labyrinthitis, convulsions, and other unspecified 
neurological symptoms due to undiagnosed illness.  

Historically, the veteran submitted a claim for service 
connection for trembling spells in September 1994.  The RO 
denied that claim in an August 1997 rating decision because 
there was no chronic undiagnosed illness involving the 
claimed condition.  He filed a notice of disagreement in 
September 1997.  In a June 2003 decision, the Board denied 
the claim on the basis that the clinical evaluation of his 
complaints was normal.  Therefore, the June 2003 Board 
decision is final and represents the last final disallowance 
of entitlement to service connection. 

The veteran applied to reopen the claim in June 2005.  
Evidence received since the June 2003 Board decision includes 
written statements, a written statement from his spouse dated 
in June 2004, a Gulf War Review newsletter dated in March 
2003 pertaining to Gulf War syndrome, VA treatment records 
dated from 2001 to 2005 which have been annotated by the 
veteran, additional VA treatment records dated as recently as 
March 2008, the report of a VA PTSD examination dated in July 
2007, the report of a VA neurology examination dated in July 
2005, and the transcript of a September 2008 Travel Board 
hearing.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.l56(a).  Specifically, 
the veteran's written statements and testimony are cumulative 
of statements made in previously submitted statements and 
theories implicit in his initial claim for uncontrolled 
trembling spells.  Similarly, his spouse's correspondence 
details instances of tremors and shaking spells in his sleep; 
however, it does not document actual seizures, and does not 
suggest that these spells are due to an undiagnosed illness 
or to a medically unexplained chronic multisymptom illness.  

The March 2003 Gulf War Review newsletter contains general 
information about the signs and symptoms of undiagnosed 
illnesses related to Gulf War syndrome, but it does not 
contain any information or diagnoses specific to this 
veteran.  

Recent VA treatment records and the report of the July 2007 
VA PTSD examination seem to indicate that these claimed 
tremors are part of a "sleep disorder" which has been 
attributed to his currently-diagnosed PTSD.  As the Board has 
found above that service connection is warranted to PTSD, the 
veteran's tremors and sleep disorder should be contemplated 
in his evaluation for PTSD under DC 9411. Therefore, to 
provide a separate compensable rating for tremors would 
constitute impermissible pyramiding under 38 C.F.R. § 4.14.  

For these reasons, this evidence does not raise a reasonable 
possibility of substantiating the claim for a separate 
service connection and evaluation for uncontrolled trembling 
spells and is not new and material.  In sum, the Board finds 
that no new and material evidence has been received to reopen 
the claim for uncontrolled trembling spells; therefore, the 
application to reopen is denied.

V.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

With respect to the claim for PTSD, the issue is being 
reopened and no further notice under Kent is required.  With 
respect to the claim for tremors, the notice letter provided 
to the veteran in June 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

With respect to the veteran's claim for an increased 
evaluation for tension headaches, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in April 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in June 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the June 2005 letter requested that he submit 
all evidence in his possession that would indicate that his 
tension headaches worsened in severity, including 
descriptions of his symptoms.  Additionally, an April 2006 
statement of the case informed him of the specific rating 
criteria used for the evaluation of his claim.  

The statement of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.  Based 
on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during his September 2008 Travel Board hearing, he discussed 
the signs and symptoms of his disability, with particular 
emphasis on the impact that the disability had on his daily 
life.  

These statements demonstrate his actual knowledge in 
understanding the information necessary to support his claim 
for an increased rating.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service treatment records and 
VA treatment records while the veteran submitted private 
treatment records.  Further, he and his spouse were provided 
an opportunity to set forth their contentions during the 
hearing before the undersigned Veterans Law Judge.    

A specific VA medical opinion is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted for 
those claims.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  With 
respect to the claim for an increased rating for tension 
headaches, a VA neurology examination was obtained in June 
2005.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating of 50 percent, but no more, for post-traumatic 
headaches is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Service connection for PTSD is granted.

The application to reopen a claim of entitlement to service 
connection for a disability manifested by uncontrolled 
trembling spells, to include seizures, fainting spells, 
dizziness, labyrinthitis, convulsions, and other unspecified 
neurological symptoms due to undiagnosed illness is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


